Third District Court of Appeal
                              State of Florida

                       Opinion filed August 10, 2022.
      Not final until disposition of timely filed motion for rehearing.
                            ________________

   Nos. 3D21-0133, 3D21-0134, 3D21-0152, 3D21-0153, 3D21-0172,
 3D21-173, 3D21-0174, 3D21-0175, 3D21-176, 3D21-181 & 3D21-0182
Lower Tribunal Nos. 20-114 AP, 14-1790 SP, 20-115 AP, 14-1360 SP, 20-
151 AP, 15-1478 SP, 20-152 AP, 15-23 SP, 20-166 AP, 15-24 SP, 20-167
 AP, 14-532 SP, 20-168 AP, 14-753 SP, 20-169 AP, 14-1186 SP, 20-170
  AP, 14-1149 SP, 20-175 AP, 15-1504 SP & 20-176 AP, 14-2630 SP
                         ________________

   First Medical & Rehab of Bradenton, LLC a/a/o Christina
   Belony, Right Choice Medical & Rehab Corp. a/a/o Lucila
    Price, Velo Chiro Fizik, Inc. a/a/o Carlos Galindo, Excel
    Medical Diagnostics Inc. a/a/o Cathy Hill, Excel Medical
   Diagnostics Inc. a/a/o Llessir Mendoza, Paradise General
  Medical Center a/a/o Jose Alfonso, Dr. Randall Thompson
    Chiropractic Center a/a/o Deidre Laster, First Medical &
      Rehab of Bradenton, LLC a/a/o Esther-Lyne Simon,
Silverland Medical Center, a/a/o Francisco Santos, Velo Chiro
  Fizik, Inc. a/a/o Daily Lugo, and The Personal Injury Clinic
                         a/a/o Cesy Milian,
                                Appellants,

                                    vs.

   Allstate Fire and Casualty Insurance Company, Allstate
     Indemnity Company, Allstate Property and Casualty
   Insurance Company, and Allstate Insurance Company,
                                Appellees.
     Appeals from the County Court for Miami-Dade County, Milena Abreu,
Judge.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellants.

      Shutts & Bowen LLP and Daniel E. Nordby and Jason Gonzalez
(Tallahassee), and Garrett A. Tozier (Tampa), for appellees.


Before MILLER, LOBREE and BOKOR, JJ.

     LOBREE, J.

      In this consolidated appeal, 1 the medical providers appeal final

summary judgments entered in favor of the insurers (collectively referred to

as “Allstate”), on respective claims that Allstate breached the applicable

personal injury protection policies by failing to pay benefits due for medical

services provided to the insureds. We discern no error and affirm the entry

of summary judgment to the extent the trial court found that the policies at

issue provide legally sufficient notice of the insurer’s election to use the

permissive fee schedules identified in section 627.736(5)(a)2., Florida

Statutes (2009).2 See Allstate Ins. Co. v. Orthopedic Specialists, 212 So. 3d



1
  These cases, which were consolidated for the purpose of oral argument,
are hereby consolidated for opinion purposes as well. See J.M.B. v. State,
776 So. 2d 353, 354 (Fla. 1st DCA 2001) (“Cases may also be consolidated
for oral argument, issuance of an opinion, or both.”).
2
  Some of the relevant policies were issued in 2013, and thus the applicable
Medicare fee schedules appear in section 627.736(5)(a)1., Florida Statutes
(2013), under the 2012 reorganization of the statute. See MRI Assocs. of

                                      2
973, 979 (Fla. 2017). We are constrained to otherwise reverse, however,

because the record is devoid of an affidavit, or any summary judgment

evidence, showing that Allstate paid pursuant to the fee schedules. See

Gonzalez v. Citizens Prop. Ins. Corp., 273 So. 3d 1031, 1036 (Fla. 3d DCA

2019) (explaining that summary judgment movant “must offer sufficient

admissible evidence to support his claim of the non-existence of a genuine

issue. If he fails to do this his motion is lost.” (quoting Harvey Bldg., Inc. v.

Haley, 175 So. 2d 780, 782–83 (Fla. 1965))). As such, we affirm in part,

reverse in part, and remand for further proceedings consistent with this

opinion.

      Affirmed, in part, reversed, in part, and remanded.




Tampa v. State Farm Mut. Auto. Ins. Co., 334 So. 3d 577, 582 (Fla. 2021).
This renumbering has no impact on our analysis.

                                       3